DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
3.	Authorization for this examiner’s amendment was given in an interview with Tyler Drye (Registration No. 75,034) on January 12, 2021.
The application has been amended as follows: 
	In the claims
	In line 10 of claim 14, after the phrase “the controller” please delete the term “includes” and replacing with the new phrase -- is configured to perform: --

Allowable Subject Matter
4.	Claims 1-19 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: 
Regarding to claims 1-4, 8-11, the cited prior arts fail to disclose or suggest modifying a surface of the silicon film into an oxide layer by plasma of a gas containing an oxygen atom, a 
Regarding to claims 5-7, 16-19, the cited prior arts fail to disclose or suggest modifying a first region extending along a side wall surface of the mask in the surface of the silicon film into an oxide layer by plasma of a gas containing an oxygen atom, a hydrogen atom, and a second halogen atom; and etching the silicon film using the mask and the oxide layer including the first region by plasma of a gas containing a third halogen atom and in combination with all other limitation in the claims.
	Regarding to claims 12-13, the cited prior arts fail to disclose or suggest a controller that controls the gas supply unit and the plasma generation source, wherein the controller is configured to perform
etching the silicon film using the mask by plasma of a gas containing a first halogen atom,
modifying a surface of the silicon film into an oxide layer by plasma of a gas containing an oxygen atom, a hydrogen atom, and a second halogen atom, the oxide layer including a first region extending along a side wall surface of the mask and a second region extending on the silicon film,
etching the oxide layer to remove the second region while leaving the first region, and
etching the silicon film using the mask and the oxide layer including the first region by plasma of a gas containing a third halogen atom.

the controller is configured to perform:
etching the silicon film using the mask by plasma of a gas containing a first halogen atom,
modifying a first region extending along a side wall surface of the mask in the surface of the silicon film into an oxide layer by plasma of a gas containing an oxygen atom, a hydrogen atom, and a second halogen atom, and
etching the silicon film using the mask and the oxide layer including the first region by plasma of a gas containing a third halogen atom.
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469.  The examiner can normally be reached on Monday-Thursday; every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/Primary Examiner, Art Unit 1713